Seevers, J.
The conveyances are referred to in the abstract as exhibits “ A ” “B ” “ C ” “ D,” and were all executed in 1872. The judgment was rendered in 1876, but conceding it was rendered on an indebtedness existing when the conveyances were executed, about -which there are doubts, we have the question whether the conveyances were voluntary, without consideration, and made with intent to defraud creditors.
*366There is no evidence tending to show the defendant Anna had knowledge her husband was indebted to the plaintiffs when the conveyances were made, or that he was indebted to any one else except “ for a horse ” we infer he had purchased. The amount of this indebtedness, or whether it still subsists, does not appear. ■ '
There is no evidence tending to show the conveyances were made with any fraudulent intent, but the ground relied on by plaintiffs is they were voluntary and without consideration, and, therefore, the premises therein described should be subjected to the payment of said judgment.
The defendants testified, and they are corroborated by the evidence of the defendant Martin’s father, that the defendant Anna paid her husband four hundred dollars for the real estate. There is.no evidence tending to cast serious doubts on the testimony of the defendants. It must, therefore, be regarded as true.
In determining the value of the real estate the homestead should be excluded. For, under the circumstances, it could not be subjected to the payment of the judgment if it be conceded it was conveyed voluntarily and without consideration. Delashmut v. Trau, 44 Iowa, 613.
It is impossible to determine from the description of the premises set out in exhibit “ A ” the quantity of land thereby conveyed, and no witness states the value thereof. There is evidence which fixes the value per acre of some of the real estate, but we cannot say it is that described in said exhibit. Conceding, however, it is that tract to which the evidence applies, we cannot approximate to the value because the number of acres has not been shown.
The premises in exhibits “ B ” and “ C ” were worth, according to the evidence of Sydlow, $160 at the time he testified. We are not able' to say with the requisite degree of certainty that any other witness testified as to the value of these tracts.
*367In exhibit “ D ” the homestead and other real estate consisting of lots in'the town of Conover is described.
There is evidence showing the value of the homestead, but not of the other lots. We cannot, therefore, say the conveyances were made without consideration. On the contrary, we are of the opinion under the evidence the defendant Anna paid the full value of the premises, if the homestead is excluded. This being so, and as there was no fraudulent intent in fact, the court below erred in subjecting any portion of the real estate to the payment of the judgment.
Eeversed.